


Exhibit 10.18

 

Summary of Compensation Arrangements for Nonemployee Directors

 

The Company’s nonemployee directors are as follows: Robin J. Adams, Robert G.
Bohn, Robin S. Callahan, Paul J. Choquette, Jr., Terry D. Growcock, Stephen P.
Munn, Gregg A. Ostrander, Lawrence A. Sala and Magalen C. Webert.  Mr. Munn
serves as Lead Director.  He was appointed Lead Director effective June 25,
2007.  The Company pays Mr. Munn an annual retainer of $300,000 for his service
as a member of the Board of Directors and as Lead Director.

 

For 2010, the annual fee paid to each nonemployee director other than Mr. Munn
was $50,000.

 

The Board currently has standing Audit, Compensation and Corporate Governance
and Nominating Committees (the “Governance Committee”).  In December, 2010 the
Board approved a recommendation by the Governance Committee to eliminate the
Executive and Pension and Benefits Committees of the Board.

 

The following table summarizes the compensation paid to Mr. Munn, the Lead
Director, and each other non-employee director for his or her service to the
Board and its committees during 2010:

 

Director Compensation Table

 

Name

 

Fees
Earned or
Paid in
Cash ($)(3)

 

Stock Awards
($)(4)

 

Option
 Awards(5)

 

Nonqualified
deferred
compensation
earnings ($)(6)

 

Total ($)

 

Robin J. Adams

 

$

70,000

 

$

60,000

 

$

0

 

$

0

 

$

130,000

 

Robert G. Bohn

 

$

70,000

 

$

60,000

 

$

0

 

$

0

 

$

130,000

 

Donald G. Calder(1)

 

$

60,000

 

$

0

 

$

0

 

$

0

 

$

60,000

 

Robin S. Callahan

 

$

95,000

 

$

60,000

 

$

0

 

$

0

 

$

155,000

 

Paul J. Choquette, Jr. (2)

 

$

85,000

 

$

60,000

 

$

0

 

$

1,847

 

$

146,847

 

Terry D. Growcock

 

$

65,000

 

$

60,000

 

$

0

 

$

0

 

$

125,000

 

Stephen P. Munn

 

$

300,000

 

$

0

 

$

0

 

$

0

 

$

300,000

 

Gregg A. Ostrander

 

$

70,000

 

$

60,000

 

$

0

 

$

0

 

$

130,000

 

Lawrence A. Sala

 

$

95,000

 

$

60,000

 

$

0

 

$

0

 

$

155,000

 

Magalen C. Webert

 

$

60,000

 

$

60,000

 

$

0

 

$

0

 

$

120,000

 

 

--------------------------------------------------------------------------------

(1)          Mr. Calder retired from the Board of Directors at the 2010 Annual
Meeting on May 14, 2010.  Because Mr. Calder retired in 2010, he received an
award of cash, in lieu of a restricted stock unit award, prorated for his period
of service during 2010 through his retirement date.

(2)          Mr. Choquette will retire from the Board of Directors on the date
of the 2011 Annual Meeting in accordance with the Board’s retirement policy.  In
connection with his retirement, the Board of Directors approved an amendment to
his prior stock option awards to extend the expiration dates of the options to
the remainder of their ten year term.

(3)          The following directors received all or a portion of their annual
fee in Shares:  Mr. Adams — 852 Shares; Mr. Bohn — 2,128 Shares, Mr. Choquette —
852 Shares; Mr. Growcock — 852 Shares; Mr. Ostrander — 426 Shares, Mr. Sala —
852 Shares and Mrs. Webert — 426 Shares.

(4)          The value of the awards shown in the table is equal to the grant
date fair value of the restricted stock units awarded to the directors in 2010
computed in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Compensation — Stock Compensation (excluding
any effect of estimated forfeitures).  Note 11 to the Company’s consolidated
financial statements included in the 2010 Annual Report on Form 10-K contains
more information about the Company’s accounting for stock-based compensation
arrangements, including the assumptions used to determine the grant date fair
value of the awards.

 

--------------------------------------------------------------------------------


 

(5)          As of December 31, 2010, the directors listed in the Director
Compensation Table (other than Mr. Calder who was not a member of the Board of
Directors on December 31, 2010) held options to acquire Shares granted to them
under the Company’s stock-based compensation plans, all of which are fully
vested and exercisable, as follows:

 

 

 

 

 

Option

 

Total

 

 

 

Grant Date

 

Exercise Price

 

Outstanding

 

 

 

 

 

 

 

 

 

Mrs. Callahan

 

02/04/04

 

$

28.535

 

2,000

 

 

 

02/02/05

 

$

32.09

 

2,000

 

 

 

05/04/05

 

$

36.40

 

2,000

 

 

 

02/08/06

 

$

34.43

 

4,000

 

 

 

02/07/07

 

$

41.87

 

4,000

 

Total

 

 

 

 

 

14,000

 

 

 

 

 

 

 

 

 

Mr. Choquette

 

02/05/03

 

$

20.03

 

2,000

 

 

 

02/04/04

 

$

28.535

 

2,000

 

 

 

02/02/05

 

$

32.09

 

2,000

 

 

 

05/04/05

 

$

36.40

 

2,000

 

 

 

02/08/06

 

$

34.43

 

4,000

 

 

 

02/07/07

 

$

41.87

 

4,000

 

Total

 

 

 

 

 

16,000

 

 

 

 

 

 

 

 

 

Mr. Munn

 

02/04/04

 

$

28.535

 

10,000

 

 

 

02/02/05

 

$

32.09

 

20,000

 

 

 

02/08/06

 

$

34.43

 

20,000

 

 

 

02/07/07

 

$

41.87

 

20,000

 

Total

 

 

 

 

 

70,000

 

 

 

 

 

 

 

 

 

Mr. Sala

 

11/06/02

 

$

20.00

 

4,000

 

 

 

02/05/03

 

$

20.03

 

2,000

 

 

 

02/04/04

 

$

28.535

 

2,000

 

 

 

02/02/05

 

$

32.09

 

2,000

 

 

 

05/04/05

 

$

36.40

 

2,000

 

 

 

02/08/06

 

$

34.43

 

4,000

 

 

 

02/07/07

 

$

41.87

 

4,000

 

Total

 

 

 

 

 

20,000

 

 

 

 

 

 

 

 

 

Mrs. Webert

 

02/05/03

 

$

20.03

 

2,000

 

 

 

02/04/04

 

$

28.535

 

2,000

 

 

 

02/02/05

 

$

32.09

 

2,000

 

 

 

05/04/05

 

$

36.40

 

2,000

 

 

 

02/08/06

 

$

34.43

 

4,000

 

 

 

02/07/07

 

$

41.87

 

4,000

 

Total

 

 

 

 

 

16,000

 

 

(6)          The amount shown represents the portion of interest credited on
fees deferred under the Company’s Deferred Compensation Plan for Non-Employee
Directors that is considered above market under the proxy disclosure rules of
the Securities and Exchange Commission.  In 2010, the deferred fees accrued
interest at five and one-half percent (5.5%).  The above market portion is the
amount of interest credited under the Plan that exceeded 4.85% (120% of the
long-term applicable federal rate under the Internal Revenue Code for
January 2010, compounded quarterly).

 

At its September and December meetings, the Compensation Committee considered a
market analysis of the Company’s non-employee director compensation prepared by
the Committee’s compensation consultant.  The analysis showed that the Company’s
non-employee director compensation was approximately 11% below the median
director pay of a comparator group comprised of approximately 400 publicly
traded general industry companies with revenues between $1 and $5 billion — with
the cash compensation component being approximately 5% below the median and the
Company stock based component being approximately 15% below the median.  Based
on a recommendation of the Compensation Committee, the Board, at its
December 2010 meeting, approved changes in the Company’s non-employee director
compensation program to provide compensation closer to the median level of
director pay at comparable companies and to offset partially the director
compensation reduction that resulted from the elimination of the Executive and
Pension and Benefits Committees of the Board.  The changes are summarized below
and are effective for 2011:

 

2

--------------------------------------------------------------------------------


 

·                                          Increase the annual Board retainer
from $50,000 to $65,000.

 

·                                          Increase the annual Committee
retainer for the Compensation and Governance Committees from $5,000 to $7,500.

 

·                                          Increase the Committee Chair retainer
for the Audit Committee from $10,000 to $15,000 (and continue the current
$10,000 retainer for Chairing the Compensation and Governance Committees).

 

·                                          Increase the annual equity grant
value from $60,000 to $80,000.

 

3

--------------------------------------------------------------------------------
